UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
                                                                                        9/13/2019
INTEGR8 FUELS, INC.,                                      :
                                                          :
                                         Petitioner, :
                                                          :       16-CV-4073 (VSB)
                           -v-                            :
                                                          :            ORDER
OW BUNKER PANAMA SA,                                      :
                                                          :
                                         Respondent. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        Petitioner Integr8 Fuels, Inc. originally commenced this action on June 1, 2016, by filing

a petition seeking to compel Respondent OW Bunker Panama SA to arbitrate a dispute between

the parties. (Doc. 1.) After Respondent failed to appear, I issued an Order on June 14, 2017,

directing that a default judgment be entered against Respondent and affording Petitioner the

relief requested. (Doc. 30.) The matter then proceeded to arbitration, resulting in an award

favorable to Petitioner. (See Doc. 32.) On January 3, 2019, Petitioner returned to the Court and

filed a motion to confirm the arbitration award (the “Petition”). (Doc. 32.) Once again,

Respondent failed to respond to the Petition or to otherwise appear. On March 14, 2019, I

referred the Petition to Magistrate Judge Debra C. Freeman for a determination as to liability and

damages. (See Doc. 35.)

        On August 12, 2019, Judge Freeman issued a Report and Recommendation advocating

that I confirm the arbitration award. (Doc. 45.) No objections have been filed, the deadline for

objections has passed, and no request for an extension has been filed. See 28 U.S.C. § 636(b)(1);

Fed. R. Civ. P. 72(b).



                                                              1
         A district court “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). When a party submits

a timely, specific objection, a district court reviews de novo the parts of the report and

recommendation to which the party objected. Id.; see also Fed. R. Civ. P. 72(b)(3). With regard

to a report and recommendation that is not objected to, or the unobjected-to portions of a report

and recommendation, a district court reviews the report and recommendation, or the unobjected-

to portion thereof, for clear error. DiPilato v. 7-Eleven, Inc., 662 F. Supp. 2d 333, 339 (S.D.N.Y.

2009); Lewis v. Zon, 573 F. Supp. 2d 804, 811 (S.D.N.Y. 2008); Wilds v. United Parcel Serv.,

Inc., 262 F. Supp. 2d 163, 169 (S.D.N.Y. 2003).

         I have reviewed Judge Freeman’s Report and Recommendation for clear error and find

none. Accordingly, I hereby ADOPT the Report and Recommendation, (Doc. 45), in its entirety.

The arbitration award determining that Petitioner is entitled to set off its debt of $1,928,001.14 to

Respondent by $600,395.53, and that Petitioner is entitled to reimbursement of its legal fees and

costs totaling $88,772.09, as well as reimbursement of the arbitrators’ fees totaling $22,825.00,

(see Doc. 45, at 5), is affirmed.

         The Clerk of Court is respectfully directed to enter judgment accordingly, to terminate

the motion pending at Document 32, and to close the case.

SO ORDERED.

Dated:       September 13, 2019
             New York, New York

                                                      ______________________
                                                      Vernon S. Broderick
                                                      United States District Judge




                                                       2
